Scholfield, J.:— The record in this case is that of a foreclosure of mortgage, and sale had under the decree. The motion is to make the purchaser at the mortgage sale a party to the record, and also to the supersedeas. We have no rule for making parties in such cases. The 9th rule provides that: “In all cases wherein guardians, executors or administrators, or others acting in a fiduciary character, have maintained an order or decree for the sale of lands in causes ex parte, and a sale has been had under such decree or order, and the same shall be brought to this court for revision, the purchaser or terre tenants of such lands, if known, shall be suggested to the court by affidavit of the plaintiff in error, and notice given them of the pend-ency of the writ of error ten days before the first day of the term of the court to which the writ of error is returnable, so that said terre tenants may appear and defend. ’ ’ It extends no further. We have no power to make other parties to the record than those who appear to have been parties in the court below. The motion is overruled.